        Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 1 of 29



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                  NORTHERN DIVISION

CHELSEA C. ELINE, ET AL.            )
                                    )
            Plaintiffs              )
                                    )
v.                                  )     CASE NO. 1:18-cv-00145-JKB
                                    )
TOWN OF OCEAN CITY, MARYLAND )
                                    )
            Defendant               )
____________________________________)________________________________________

       DEFENDANT TOWN OF OCEAN CITY, MARYLAND’S MEMORANDUM
           IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

       NOW COMES Defendant, TOWN OF OCEAN CITY, MARYLAND (“Defendant” or

“City”), by and through its attorneys, Bruce F. Bright and Ayres, Jenkins, Gordy & Almand,

P.A., and hereby moves for summary judgment as to the claims of Plaintiffs CHELSEA C.

ELINE, MEGAN A. BRYANT, ROSE R. MACGREGOR, CHRISTINE E. COLEMAN, and

ANGELA A. URBAN (collectively, “Plaintiffs”), and in support thereof states as follows:

                              INTRODUCTION/BACKGROUND

       This case challenges the constitutionality of an Ocean City, Maryland Ordinance

(specifically, Ordinance 2017-10), amending Chapter 58 of the Ocean City Code (“the

Ordinance” or “the subject ordinance”). The Ordinance, under newly-added “Article V” of

Chapter 58 of the City Code, makes it unlawful for a person to “be on the beach, boardwalk,

public parks, parking lots, streets, alleys, [and] other public place[s] with the person’s specified




                                                  1
           Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 2 of 29



anatomical areas nude or in a state of nudity.” The “female breast below a point immediately

above the top of the areola” is included within the Ordinance as a “specified anatomical area.”1




1
    The pertinent section of the Ocean City Code is as follows:

ARTICLE V. - OFFENSES INVOLVING PUBLIC NUDITY OR STATE OF NUDITY

Division 1. - Generally.

Sec. 58-191. - Legislative findings.

(a) There is no constitutional right for an individual to appear in public nude or in a state of
nudity. It does not implicate either the First Amendment to the United States Constitution, the
right to privacy, or a protected liberty interest. It lacks any communicated value that might call
for First Amendment protection. Nor does it implicate the right of privacy or the right to be
alone: one does not have right to impose one's lifestyle on others who have an equal right to be
left alone.
(b) Whatever personal right one has to be nude or in a state of nudity, that right becomes
subject to government interest and regulation when one seeks to exercise it in public.
(c) A gender-based distinction challenged under the equal protection clause of the United
States Constitution is gauged by an important governmental interest that is substantially
accomplished by the challenged discriminatory means.
(d) Protecting the public sensibilities is an important governmental interest based on an
indisputable difference between the sexes. Further, a prohibition against females baring their
breasts in public, although not offensive to everyone, is still seen by society as unpalatable.
(e) The equal protection clause does not demand that things that are different in fact be
treated the same in law, nor that a government pretend there are no physiological differences
between men and women.

Sec. 58-192. - Definitions.

Nude, or a State of nudity means the showing of the human male or female genitals, pubic area,
vulva, anus, or anal cleft with less than a full opaque covering, the showing of the female
breast with less than a fully opaque covering of any part of the nipple, or the showing of the
covered male genitals in a discernibly turgid state.

Specified anatomical areas means: (1) The human male genitals in a discernibly turgid state,
even if completely and opaquely covered; or (2) Less than completely and opaquely covered
human genitals, pubic region, anal cleft, or a female breast below a point immediately above
the top of the areola.

                                                   2
        Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 3 of 29



        Accordingly, the Ordinance (among other things) makes it unlawful for women to be

“topless” or “bare-chested” (more specifically, with their breasts fully exposed) in certain

enumerated public places in Ocean City. Plaintiffs challenge this aspect of the Ordinance,

asserting that it violates the Equal Protection Clause of the 14th Amendment of the U.S.

Constitution (Counts I and II) and Article 46 of the Maryland Declaration of Rights (Count III).

Their lawsuit, in its entirety, is a “facial” challenge to the constitutionality (both federal and

state) of the Ordinance, and more particularly, the section of the Ordinance prohibiting the

female breast from being fully exposed in specified public places in Ocean City.

        All three Counts in the Complaint are advanced against the Town of Ocean City; Counts

I and III were previously advanced against the Town of Ocean City and three of its officials –

Richard W. Meehan (the Mayor), Joseph J. Theobald (Director of Emergency Services), and

Ross C. Buzzuro (Chief of the Ocean City Police Department). When the City filed its Answer to

the Complaint, the individual Defendants (Meehan, Theobald, and Buzzuro) filed a Rule

12(b)(6) Motion to Dismiss. ECF Doc. No. 14. After discussions between counsel, Plaintiffs

stipulated (on certain agreed terms) to a dismissal of the individual Defendants (Meehan,

Theobald, and Buzzuro). ECF Doc. No. 16.




Sec. 58-193. - Violations.

It shall be unlawful for any person to be on the beach, boardwalk, public parks, parking lots,
streets, avenues, alleys or any other public place with the person's specified anatomical areas
nude or in a state of nudity.

Sec. 58-194. - Penalties.

Any person who is found to be in any violation of this article shall be deemed to be guilty of a
municipal infraction and be subject to a fine of up to $1,000.00.


                                                   3
        Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 4 of 29



       On June 29, 2018, Plaintiffs filed a Motion for Preliminary Injunction, asking this

Honorable Court to enjoin the City from enforcing the Ordinance while the case is pending. ECF

Doc. No. 21-22. Defendant Ocean City filed a response and opposition to the Plaintiffs’ Motion

for Preliminary Injunction. ECF Doc Nos. 27, 27-1.

       By “Memorandum and Order” dated August 22, 2018 (and entered August 23, 2018)

(ECF Doc No. 32), this Court directed that an evidentiary hearing would be held on the

preliminary injunction motion; and made certain “observations” that defined not only the scope

of the evidentiary hearing, but also the scope of the case more generally:

       1) In United States v. Biocic, 928 F.2d 112 (4th Cir. 1991), the Fourth Circuit Court of

           Appeals considered and upheld the constitutionality of a County ordinance that

           prohibited public exposure of the female breast, and held in essence that, so long as

           an ordinance of that type protects and reflects the “moral sensibilities” of the

           population to which it applies, which is an important governmental objective/interest,

           it is constitutional.

       2) The subject Ordinance was enacted by the duly elected Ocean City Council, which (at

           least arguably) is authorized “to speak, through legislation, in a manner that reflects

           the public sensibilities.”

       3) The weight of decisional law throughout the United States is consistent with Biocic

           and, in any event, Court will “respect the precedent set in Biocic.”

       The evidentiary hearing on the preliminary injunction motion was held on December 7,

2018. As directed by the Court, Ocean City presented its case first, including documentary

evidence and testimony of Mayor Rick Meehan, Councilperson Mary Knight, Ocean City




                                                 4
        Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 5 of 29



Chamber of Commerce President and CEO Melanie Pursel, and Ocean City Clerk Diana Chavis.

The Plaintiffs presented only the testimony of their purported expert, Dr. Debby Herbenick.

       On December 20, 2018, this Court issued its Memorandum and Order (ECF Doc. No.

46), denying the Plaintiffs’ motion for preliminary injunction. More particularly, this Court held

that: 1) there is “no material difference” between the Ocean City ordinance at issue and the

ordinance that was challenged and upheld by the Fourth Circuit in Biocic; 2) many other cases in

other jurisdictions have been in accord with Biocic; 3) the Fort Collins case (discussed further

below; arising in Colorado), since affirmed by the Tenth Circuit Court of Appeals, “does not

bind this Court” especially in light of the binding precedent established by Biocic; 4) “the same

public sensibilities noted in Biocic underlie the Ocean City ordinance”; 5) Ocean City’s

witnesses “by virtue of their roles and positions, are equipped to ‘take the pulse’ of the

community and its visitors,” are “accredited as accurate barometers of public sensibilities in

Ocean City” concerning public exposure of female breasts, and are well-informed and “in touch”

with the community they represent; and 6) “[b]y adopting the subject ordinance unanimously,

the elected representatives have expressed the referenced views and aspirations of the

community[,]” and Ocean City “has shown its ordinance is substantially related to an

important governmental objective, the protection of public sensibilities.”

       Subsequent to this Court’s ruling on the preliminary injunction motion, the parties

conducted and completed written (paper) discovery and depositions. Discovery has not generated

any factual dispute and, in general, what was presented at the preliminary injunction hearing has

been further developed and continues to be the state of the evidence in this case. Both sides

believe the case is now in a posture to be decided on cross-motions for summary judgment.




                                                  5
        Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 6 of 29



                                      UNDISPUTED FACTS

       This matter originated from inquiries from Plaintiff Chelsea (Covington) Eline, submitted

to the Ocean City Police Department and the Worcester County State’s Attorney, regarding her

intention to go “topless” in Ocean City including on its beaches. See Exhibit A, Unsworn

Declaration of Mayor Richard W. Meehan. Eline’s inquiries in this regard were submitted in

writing on or about August 17, 2016 and led then-Worcester County State’s Attorney (now

Worcester County Circuit Court Judge) Beau Oglesby to seek advice/guidance on the issue from

the Maryland Attorney General’s Office. See Exhibit A. Eline took the position in her

communications and interactions with Oglesby’s office and the Ocean City Police Department

that she had a constitutionally-protected right to be topless (i.e., expose her breast) in public,

including in Ocean City and on its beaches. See Exhibit A.

       While Judge (then-State’s Attorney) Oglesby awaited the AG’s opinion/guidance –

specifically, as to whether State or local indecent exposure laws can constitutionally be

interpreted to allow men to bare-chested in public while prohibiting women from doing so – the

possibility of women being topless on Ocean City beaches became a matter of great public

attention and concern. See Exhibit A. The Mayor and members of the Ocean City Council

received many emails and phone calls from Ocean City residents and vacationers expressing

great concern about the possibility that Ocean City beaches would “become topless beaches.”

See Exhibit A.2 This uproar led to one or more statements by the Town of Ocean City reassuring



2
        Information technology personnel at the Town of Ocean City have performed a search for
emails sent to the Mayor on the subject of “toplessness” in Ocean City and on its beaches. That
search revealed more than 100 such emails, beginning in late 2016 when the issue surfaced in
media reports and on social media, from Ocean City residents and visitors (including many
“legacy” Ocean City vacationers), expressing great concern and dismay about the prospect of
female nudity (toplessness) at the beach, and the negative impact this would have on the moral
sensibilities of visitors and residents and on the family-oriented character and quality of Ocean
                                                   6
        Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 7 of 29



the public that the City is not, and would not become, a topless beach. See Exhibit A, attachment

1. In addition, before the AG’s Office had taken a position on the matter, to preserve and protect

the family-oriented character and quality of Ocean City and its beaches, the Council properly

(and publicly) considered and adopted the subject Ordinance (as an emergency ordinance, on

June 10, 2017). See Exhibit A, attachment 2. Attached as Exhibit E is a copy of the transcript of

the special meeting of the Mayor and Council during which the Ordinance was adopted.

       Several days later, on June 14, 2017, the Maryland Attorney General’s Office issued its

“Advice of Counsel” letter (authored by Sandra Benson Brantley, Counsel to the General

Assembly, and Adam D. Snyder, Chief Counsel, Opinions & Advice), in which the AG’s Office

opined (or advised) that:

       Ultimately, our job here is to predict how the Maryland Court of Appeals would
       resolve this issue if presented to it . . . [T]he principle that lies at the heart of this
       issue [is] that the Equal Protection Clause and state equal rights amendments
       generally do not prohibit disparate treatment of men and women on the basis of
       physical characteristics unique to one sex . . . [T]he clear majority of cases from
       other jurisdictions – including the Fourth Circuit – have applied that principle to
       uphold the constitutionality of ordinances prohibiting women, but not men, from
       appearing topless in public . . . We see little reason to believe that the Court of
       Appeals would join the handful of courts in reaching the opposite conclusion.

See Exhibit A, attachment 3.

       According to the City’s Tourism Strategic Plan prepared in December 2014, well before

any of the underlying events and controversy, its “vision” for the future of tourism is based on

several historically-based principles including most importantly Ocean City being a “family-




City and its beaches. See Exhibit B, Unsworn Declaration of Christopher W. Holloway; Exhibit
C, Unsworn Declaration of Diana Chavis. Many who emailed expressed an intention to stop
coming to Ocean City, and to stop bringing family, if nudity (toplessness) was permitted to
occur. See Exhibit B, Unsworn Declaration of Christopher W. Holloway; Exhibit C, Unsworn
Declaration of Diana Chavis. See Exhibit D – printed copies of such emails with names and
email addresses of senders redacted.
                                                    7
        Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 8 of 29



friendly resort community” (meaning, family activities, families feeling safe and secure, the City

being “a great destination for families” and a “family tradition,” with “all definitions of “family”

feeling welcome). See Exhibit A, attachment 4. Ocean City has long been identified by its

visitors, and has identified itself, as a family-friendly resort catering to visitors of all ages. A

recent draft of the City’s Comprehensive Plan describes Ocean City as “[a] destination resort, . . .

nationally recognized as a clean and safe community for its residents, vacation homeowners and

visitors with tourism as the basis of its economy.” See Exhibit A, attachment 5 (at p.

Introduction-2). The median age of Ocean City’s population is (and has been) trending up, with

the median age now at 54.2. See Exhibit A, attachment 5 (at p. 1-13).

        The Ordinance was adopted to advance Ocean City’s legitimate interests in promoting

decency, protecting morals and prevailing moral sensibilities, and protecting the order, health,

safety, and well-being of the populace, by prohibiting public nudity. Advancing these interests

constitutes an important governmental objective for the Town of Ocean City, as it does for any

city/municipality, but in particular in light of Ocean City’s long-standing and highly valued

identity as a family-oriented vacation, recreation, and travel destination. This identity and

character of Ocean City is the bedrock of its tourism-based economy and must be preserved and

protected by the Ocean City government for the benefit of taxpayers, residents and visitors. The

subject Ordinance, in the view of the Mayor and City Council, advances such important

governmental objectives and it is directly related to, and formulated and intended to accomplish,

those objectives. See Exhibit A.




                                                   8
        Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 9 of 29



Other Pertinent Evidence developed in the case:

       Mayor Meehan testified at the December 2018 hearing3 that:

       1)      Pursuant to Section 413 of the Ocean City Charter (Exhibit F), he is the chief

representative and spokesperson of Ocean City before all state, federal, and local governmental

bodies. (December 7, 2018 Hearing Tr., at p. 15)

       2)      Mayor Meehan has lived in Ocean City since 1971, has been a real estate agent

there since 1993, was first elected to the Ocean City Council in 1985, and became the Mayor in

2006, having been most recently re-elected in 2018 (after the subject ordinance was adopted).

(December 7, 2018 Hearing Tr., at pp. 14-15)

       3)      In his capacity as Mayor, he regularly receives and responds to telephone, email,

and other inquiries and comments from Ocean City residents and visitors; he attends all meetings

of the Mayor and Council; he serves on a variety of Ocean City governmental boards and

commissions; he works with the Council at work sessions and public meetings to formulate

policies and ordinances; he attends a variety of public and/or private events in and around Ocean

City, interacting regularly with residents and visitors; he attends and participates in meetings of

member associations having commercial involvement in Ocean City; he maintains an email

address that is available to the public; he invites and hears public comments at all Council and

other City meetings that are open to the public. (December 7, 2018 Hearing Tr., at pp. 17-19)

       4)      In 2017, he began receiving concerned inquiries and comments on the subject of

public nudity in Ocean City, in person, by phone, and by email. The e-mails represented

generations of people that have visited Ocean City; they were passionate and “very upset”;



3
       Defendant incorporates by reference the transcript of the December 7, 2018 evidentiary
hearing, which has been generated and filed and is part of the record in this case. ECF Doc No.
51.
                                                 9
       Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 10 of 29



“[m]any of them said they would not return to Ocean City if, in fact, toplessness was allow[ed].”

The Mayor responded to those emails by providing re-assurance that the Mayor and Council

would take “whatever appropriate action . . . [to] defend the moral sensibilities, sensitivities of

those who visited Ocean City.” The email response and reaction on the matter from residents and

visitors was “the largest, by far, . . . of any emails I’ve gotten directly to my office on any

subject, on any issue.” He also received phone calls on the subject, which were consistent with

the emails. Council members received similar communications. (December 7, 2018 Hearing Tr.,

at pp. 29-32)

       5)       His understanding of the moral sensibilities of Ocean City residents and visitors

as to female toplessness was gleaned from the emails he received, the conversations he had with

people, comments of mothers, fathers, and grandparents; and he “did not run into anybody or talk

to anybody that opposed the direction we were taking” on the matter (i.e., he heard from no one

who supported public female toplessness). (December 7, 2018 Hearing Tr., at p. 38)

       6)       The Mayor was re-elected having openly and expressly supported the subject

Ordinance and having openly and expressly opposed public female toplessness; the stance that

the Mayor and Council had taken through the Ordinance, was discussed by him openly and

explicitly during the election campaign. (December 7, 2018 Hearing Tr., at pp. 39, 41-42)4




4
        See also Defendant’s sworn Interrogatory Answers, at p. 5, response to Interrogatory No.
9 (Exhibit G): “Mayor Rick Meehan and Council members Lloyd Martin and Matthew
James were all re-elected in 2018, after the subject Ordinance was adopted and reported on
extensively in the local news media. No other member of the Council serving at the time the
subject Ordinance was adopted has faced re-election (i.e., has reached the end of his/her
respective terms).”

                                                  10
        Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 11 of 29



        Council member Mary Knight testified during the December 7 hearing as follows:

        1)      She has been an Ocean City Council member for twelve years, and during eight of

those years, she has been the Chair of the Tourism Commission. (December 7, 2018 Hearing Tr.,

at p. 71)

        2)      She received communications from constituents and others in the Spring of 2017,

regarding the issue of public female toplessness, and it became a matter of “major concern.” She

received phone calls and emails on the matter, and many people raised it with her in person, at

local restaurants, the grocery store, the dry cleaner, Wal-Mart, etc. (December 7, 2018 Hearing

Tr., at p. 74-75)

        3)      The Ordinance accurately reflects the sensibilities of Ocean City residents and

visitors as to public female toplessness – based on “the conversations that I had with many

people in town, out of town, the emails we received, just the overall concern.” Other council

members received similar communications expressing similar concerns. She did not receive any

phone calls or face-to-face communications that reflected any support for public female

toplessness. (December 7, 2018 Hearing Tr., at p. 77)

        Ocean City Chamber of Commerce President and CEO Melanie Pursel testified

during the December 2018 hearing that:

        1)      The Ocean City Chamber of Commerce operates a visitor’s center and, in that

regard, has regular contact with the public including Ocean City visitors and tourists; and its

members are Ocean City merchants and businesses. (December 7, 2018 Hearing Tr., at pp. 89-

90)

        2)      In the Spring of 2017, prior to the adoption of the Ordinance, the Chamber’s

visitor’s center received a number of inquiries and complaints (in-person, by phone, by email),



                                                11
         Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 12 of 29



constituting a “nothing short of public outcry,” in opposition to public female toplessness. These

communications (or the substance of them) were passed onto to Ocean City officials at the time.

(December 7, 2018 Hearing Tr., at p. 90-91)

                                           ARGUMENT

I.       APPLICABLE LAW

         A. RULE 56 STANDARD OF REVIEW – SUMMARY JUDGMENT

         Under Rule 56(c), summary judgment is proper “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). See also Fed. R. Civ. P.

56(c).

         The Supreme Court has reiterated its holding in the Celotex case, stating: “regardless of

whether the moving party accompanies its summary judgment motion with affidavits, the motion

may, and should, be granted so long as whatever is before the district court demonstrates that

the standard for the entry of summary judgment, as set forth in Rule 56(c), is satisfied.” Lujan

v. National Wildlife Fed'n, 497 U.S. 871 (1990) (quoting Celotex, 477 U.S. at 323) (emphasis

supplied); see Edwards v. Aguillard, 482 U.S. 578, 595 n. 16 (1987) (“There is ‘no express or

implied requirement in Rule 56 that the moving party support its motion with affidavits or other

similar materials negating the opponent's claim.’” (quoting Celotex, 477 U.S. at 323)). See also

Pocahontas Supreme Coal Co. v. Bethlehem Steel Corp., 828 F.2d 211, 216 (4th Cir. 1987).

         B.     LAW APPLICABLE TO PLAINTIFFS’ CLAIMS.

         The Plaintiffs’ position in this case, as advanced in their Complaint and in their Motion

for Preliminary Injunction, cuts sharply against a long line of cases from the great majority of



                                                 12
        Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 13 of 29



federal jurisdictions, including the Fourth Circuit, cuts against the “Advice of Counsel” issued by

the Maryland Attorney General, and seeks to side-step settled Supreme Court jurisprudence in

this particular area.

        The Supreme Court has long held that a legislative body may not “make overbroad

generalizations based on sex which are entirely unrelated to any differences between men and

women or which demean the ability or social status of the affected class.” Parham v. Hughes,

441 U.S. 347, 354 (1979). However, “because the Equal Protection Clause does not ‘demand that

a statute necessarily apply equally to all persons’ or require ‘things which are different in fact . . .

to be treated in law as though they were the same,’” the Supreme Court “has consistently upheld

statutes where the gender classification is not invidious, but rather realistically reflects the fact

that the sexes are not similarly situated in certain circumstances.” Michael M. v. Superior Court

of Sonoma Cty., 450 U.S. 464, 469 (1981) (quoting Rinaldi v. Yeager, 384 U.S. 305, 309 (1966))

(and citing Parham v. Hughes, supra; Califano v. Webster, 430 U.S. 313 (1977); Schlesinger v.

Ballard, 419 U.S. 498 (1975); Kahn v. Shevin, 416 U.S. 351 (1974)).

        “As the [Supreme] Court has stated, a legislature may ‘provide for the special problems

of women.’” Michael M. v. Superior Court of Sonoma Cty., 450 U.S. at 469 (quoting Weinberger

v. Wiesenfeld, 420 U.S. 636, 653 (1975)). In order to withstand constitutional challenge, a gender

classification must: 1) serve important governmental objectives and 2) be substantially related to

achievement of those objectives. Craig v. Boren, 429 U.S. 190, 197 (1976) (citations omitted).

“A classification ‘must be reasonable, not arbitrary, and must rest upon some ground of

difference having a fair and substantial relation to the object of the legislation, so that all persons

similarly circumstanced shall be treated alike.’” Reed v. Reed, 404 U.S. 71, 76 (1971); Royster

Guano Co. v. Virginia, 253 U.S. 412, 415 (1920).



                                                  13
       Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 14 of 29



       Consistent with those settled principles, in United States v. Biocic, 928 F.2d 112 (4th Cir.

1991), the Fourth Circuit Court of Appeals considered the constitutionality of a County

ordinance that prohibited public exposure of the female breast (as well as the “male or female

genitals, pubic area or buttocks”).

       As to the asserted equal protection claim, the Fourth Circuit held:

       We assume, without deciding, as did the district court, that a distinction based
       upon anatomical differences between male and female is gender-based for equal
       protection analysis purposes. But we then agree with the district court that the
       distinction here is one that is substantially related to an important governmental
       interest, hence does not deny equal protection. The important government interest
       is the widely recognized one of protecting the moral sensibilities of that
       substantial segment of society that still does not want to be exposed willy-nilly to
       public displays of various portions of their fellow citizens' anatomies that
       traditionally in this society have been regarded as erogenous zones. These still
       include (whether justifiably or not in the eyes of all) the female, but not the male,
       breast. That does it, for the limited purpose of our legal inquiry. As Justice
       Stewart put it:

               [W]e have recognized that in certain narrow circumstances men
               and women are not similarly situated; in these circumstances a
               gender classification based on clear differences between the sexes
               is not invidious, and a legislative classification realistically based
               upon those differences is not unconstitutional.

United States v. Biocic, 928 F.2d at 115–16 (quoting Michael M. v. Sonoma County Superior

Court, 450 U.S. 464, 478 (1981)).

       More recently, in rejecting an equal protection challenge to a zoning ordinance regulating

the location and operation of adult entertainment businesses, the Fourth Circuit made reference

to what the U.S. District Court for the District of Maryland had called “Fourth Circuit

jurisprudence” holding “that ordinances designed to combat the undesirable secondary effects of

adult businesses advance a substantial government interest.” Maages Auditorium v. Prince

George's Cty., Maryland, 681 F. App'x 256, 261 (4th Cir. 2017). See also Giovani Carandola,

Ltd. v. Fox, 470 F.3d 1074, 1082 (4th Cir. 2006) (“Carandola II”) (“[E]ven without considering

                                                 14
       Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 15 of 29



any evidence, we can conclude that the State has a substantial interest in regulating nude and

topless dancing, because such entertainment has a long history of spawning deleterious effects.”

(internal quotation marks omitted)).

       On at least two occasions, the Fifth Circuit Court of Appeals has upheld adult

entertainment ordinances that regulate exposure of female breasts, but not male breasts,

challenged under the Equal Protection Clause. SDJ, Inc. v. City of Houston, 837 F.2d 1268 (5th

Cir.1988); Hang On, Inc. v. City of Arlington, 65 F.3d 1248 (5th Cir.1995). In both cases, the

Fifth Circuit held that regulation of female breasts, but not male breasts, was substantially related

to legitimate governmental interest.

       In Ways v. City of Lincoln, 331 F.3d 596 (8th Cir. 2003), the Eight Circuit held that a

municipality’s “interests in preventing the secondary adverse effects of public nudity and

protecting the order, morality, health, safety, and well-being of the populace are important,” and

found the public decency/anti-exposure ordinance in that case to be “substantially related to

those objectives,” and thus constitutional under the applicable standard of review. Ways v. City

of Lincoln, 331 F.3d at 600.

       In Craft v. Hodel, 683 F. Supp. 289 (D. Mass. 1988), the petitioners challenged a

regulation banning nude bathing in Cape Cod National Park. They alleged that the regulation

violated the equal protection component of the Fifth Amendment because males were permitted

to recreate “shirt free” but females were not permitted to do so. Craft, 683 F. Supp. at 299. The

Court held that the male-female distinction “simply recognizes a physical difference between the

sexes which has implications for the moral and aesthetic sensitivities of a substantial majority of

the country.” Id. at 300.




                                                 15
       Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 16 of 29



       In Tolbert v. City of Memphis, Tenn., 568 F. Supp. 1285 (W.D. Tenn. 1983), the Court

held that restricting the exposure of female breasts did not violate the Equal Protection Clause.

The court reasoned that “[i]n our culture, for the purpose of this type of ordinance, female breasts

are a justifiable basis for a gender-based classification.” Tolbert, 568 F. Supp. at 1290.

       In Buzzetti v. City of New York, 140 F.3d 134 (2nd Cir. 1998), the Second Circuit Court of

Appeals held that an ordinance regulating adult establishments did not violate the equal

protection clause, even though it distinguished between exposure of the male and female breast.

Id. at 141-142. The Court noted in that case that “It is clear that ‘[g]ender has never been rejected

as an impermissible [legislative] classification in all instances.’” Id. at 141 (quoting Rostker v.

Goldberg, 453 U.S. 57, 69 n.7 (1981); Kahn v. Shevin, 416 U.S. 351, 356 n. 10 (1974)). The

Court held further that:

       The State must show “at least that the [challenged] classification serves
       ‘important governmental objectives and that the discriminatory means employed’
       are ‘substantially related to the achievement of those objectives.’” The
       justification must be genuine, not hypothesized or invented post hoc in response
       to litigation. And it must not rely on overbroad generalizations about the different
       talents, capacities, or preferences of males and females.

Buzzetti v. City of New York, 140 F.3d at 141 (citing and quoting United States v. Virginia, 518

U.S. 515 (1996) (alteration in original) (citations omitted)). See also J&B Social Club #1, Inc. v.

City of Mobile, 966 F. Supp. 1131 (S.D. Ala. 1996) (City ordinance prohibiting topless dancing

in bars did not violate equal protection clause, even though definition of nudity in ordinance

included female, but not male, breasts); City of Jackson v. Lakeland Lounge of Jackson, Inc., 688

So.2d 742, 750-52 (Miss. 1996); State v. Vogt, 775 A.2d 551, 557-59 (N.J. Super. Ct. App. Div.

2001); City of Tucson v. Wolfe, 917 P.2d 706, 707-09 (Ariz. Ct. App. 1995); State v. Turner, 382

N.W.2d 252, 255-56 (Minn. Ct. App. 1986).




                                                  16
       Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 17 of 29



       In State v. Lilley, 171 N.H. 766 (2019), the New Hampshire Supreme Court considered a

constitutional challenge (on both free speech and equal protection grounds) to a local ordinance

that banned public nudity, and under which the female defendants/appellants were charged for

publicly exposing their breasts. Upholding the constitutionality of the ordinance, the Court in

that case held in pertinent part as follows:

       [W]e have little trouble concluding that the defendants have not carried the heavy
       burden of mounting a successful facial attack to an ordinance analyzed only for
       rationality. The stated purpose of the ordinance is to uphold and support “public
       health, public safety, morals and public order.’ LACONIA, N.H., CODE OF
       ORDINANCES ch. 180, art. I, § 180-1 (1998). Under the terms of the ordinance,
       “[t]he conduct prohibited … is deemed to be contrary to the societal interest in
       order and morality.” Id. Federal courts have found these to be important or
       substantial interests under intermediate scrutiny, let alone legitimate ones under
       rational basis review. See Tagami, 875 F.3d at 379-80 (finding the purposes of
       “promoting traditional moral norms and public order” to be “important enough
       to survive [intermediate] scrutiny”); Biocic, 928 F.2d at 115-16 (finding
       “important” the “government interest … [in] protecting the moral sensibilities of
       that substantial segment of society that still does not want to be exposed” to parts
       of the body “that traditionally in this society have been regarded as erogenous
       zones”); Craft, 683 F. Supp. at 299-300 (finding a sufficient state interest in
       “protect[ing] the public from invasions of its sensibilities”); see also Barnes v.
       Glen Theatre, Inc., 501 U.S. 560, 569, 111 S. Ct. 2456, 115 L. Ed. 2d 504 (1991).
       We likewise conclude that they are legitimate government interests. “The
       traditional police power of the States is defined as the authority to provide for the
       public health, safety, and morals.” Barnes, 501 U.S. at 569. Furthermore, the
       ordinance is rationally related to advancing those interests. See id. at 571-72;
       Craft, 683 F. Supp. at 300-01. For these reasons, we hold that the ordinance
       does not violate Part I, Article 2 of the New Hampshire Constitution.

       We reach the same result under the Federal Constitution as we do under the
       State Constitution. Federal courts applying federal equal protection analysis
       have near-uniformly upheld ordinances similar to Laconia's even when
       subjecting them to intermediate scrutiny.

                                          *      *      *

       That the ordinance may or may not “reflect sociological insight, or shifting social
       standards” is not determinative for our purposes. Buchanan, 584 P.2d at 921
       (quotation omitted). “Our obligation” is to interpret and apply the law, “not to
       mandate our own moral code.” Planned Parenthood of Southeastern PA v. Casey,
       505 U.S. 833, 850, 112 S. Ct. 2791, 120 L. Ed. 2d 674 (1992). “We are told that

                                                17
       Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 18 of 29



       concepts of morality and propriety are changing”; if so, then “it can reasonably be
       expected that public demand will soon make it imperative that this portion of the
       ordinance be repealed.” Buchanan, 584 P.2d at 920-21. The people of Laconia may
       make such a decision, but this court will not make it for them.

State v. Lilley, 171 N.H. at 776-777 (including fn. 3), 779.

The “Free the Nipple” Cases

       As purported legal authority for their position (including their request for a preliminary

injunction), and in the face of the binding precedent of Biocic and all of the other decisional law

on this subject, the Plaintiffs have relied in this case on two cases from other jurisdictions – Free

the Nipple—Fort Collins v. City of Fort Collins, 237 F.Supp.3d 1126 (D. Colo. 2017) (“the Fort

Collins case”), and Free the Nipple—Springfield Residents Promoting Equality v. City of

Springfield, 153 F.Supp.3d 1037 (W.D. Mo. 2015) (“the Springfield case”).

       In the Fort Collins case, the trial court granted a preliminary injunction, recognizing in

doing so that it was deviating from and directly contradicting long-established legal authority for

the type of ordinance at issue. Free the Nipple—Fort Collins v. City of Fort Collins, 237

F.Supp.3d at 1131-1133. The Court conceded in that case that, in granting the plaintiffs’ request

for a preliminary injunction, it was “going out on a lonely limb” because in the Court’s view it

was “the right thing to do.” Free the Nipple—Fort Collins v. City of Fort Collins, 237 F.Supp.3d

at 1133.

       Earlier this year, the trial court’s decision was affirmed by the Tenth Circuit Court of

Appeals, in Free the Nipple—Fort Collins v. City of Fort Collins, 916 F.3d 792 (10th Cir. 2019).

Although the Tenth Circuit found (preliminarily, in connection with a request for an injunction)

that the subject ordinance violated the Equal Protection Clause under intermediate scrutiny, it did

so with reference to the specific reasons the municipality had advanced in that instance to justify

the ordinance:

                                                 18
       Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 19 of 29



       To determine whether the City's public-nudity ordinance survives intermediate
       scrutiny, we first identify the City's proffered reasons for enacting a gender-based
       classification. Then, we ask whether the City's reasons qualify as important
       governmental objectives and, if so, whether the gender-based means employed
       substantially serve those objectives. See Morales-Santana, 137 S. Ct. at 1690
       (citing Virginia, 518 U.S. at 533).

       The City argues that the inherently sexual nature of the female breast, as opposed
       to the male breast, raises "myriad concerns" with "permitting adult females to go
       topless in public without restriction." Appellant's Opening Br. at 18. The City refers
       us to the preliminary-injunction hearing, where three city officials—the deputy city
       manager, the assistant chief of police, and the city aquatics supervisor—described
       some of these concerns. The officials testified that female toplessness could
       disrupt public order, lead to distracted driving, and endanger children. Citing
       these concerns, the City claims that prohibiting only female toplessness serves to
       protect children from public nudity, to maintain public order, and to promote
       traffic safety.

Free the Nipple—Fort Collins v. City of Fort Collins, 916 F.3d at 802. The Tenth Circuit

analyzed and rejected each of those proffered rationales for the ordinance (preventing public

disorder, protecting children, and promoting traffic safety), and as stated, affirmed the trial

court’s granting of a preliminary injunction. The Court held:

       A female-only toplessness ban strikes us as an unnecessary and overbroad means
       to maintain public order and promote traffic safety "when more accurate and
       impartial lines can be drawn." Morales-Santana, 137 S. Ct. at 1693 n.13; see also
       Craig, 429 U.S. at 208-09 & n. 22 (striking down a gender-based differential in the
       age at which men and women could legally buy 3.2% beer because "the principles
       embodied in the Equal Protection Clause are not to be rendered inapplicable by
       statistically measured but loose-fitting generalities concerning the drinking
       tendencies of aggregate groups"). For instance, the City could abate
       sidewalk confrontations by increasing the penalties for engaging in offensive
       conduct. And to reduce distracted driving, the City could target billboards designed
       to draw drivers' eyes from the road. But the City can't impede women's (and not
       men's) ability to go topless unless it establishes the tight means-ends fit that
       intermediate scrutiny demands. We recognize that ours is the minority viewpoint.
       Most other courts, including a recent (split) Seventh Circuit panel, have rejected
       equal-protection challenges to female-only toplessness bans. . . None of these
       decisions binds us, though; nor does their sheer volume sway our analysis.

Free the Nipple—Fort Collins v. City of Fort Collins, 916 F.3d at 804-805.




                                                 19
       Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 20 of 29



       Notably, the justifications and reasons for the Fort Collins ordinance (the purported

governmental interests) – preventing public disorder, protecting children, and promoting traffic

safety – are not justifications, reasons, or governmental interests supporting the Ocean City

ordinance. Again, consistent with Biocic, the Ocean City ordinance was adopted to protect and

advance the public and moral sensibilities of Ocean City residents and visitors. It is plain that the

Tenth Circuit’s decision in Fort Collins is therefore inapposite here. And in any event, as the

Tenth Circuit expressly recognized, cases arising and decided in other jurisdictions are not

binding on the Tenth Circuit; likewise, as this Honorable Court has recognized in its prior rulings

in this case, the Tenth Circuit’s Fort Collins ruling is not binding on this Court, especially in

light of the binding precedent of Biocic and the distinguishing facts and legal context of the Fort

Collins case (the fact that the local government’s justifications for its ordinance are different than

in this case). Further, the Fort Collins case represents only one judicial decision of many that go

the other way on this issue.

       In the Springfield “Free the Nipple” case, the matter proceeded differently. Although the

Court denied the defendant-municipality’s Rule 12(b)(6) motion to dismiss in the reported

opinion (Free the Nipple—Springfield Residents Promoting Equality v. City of Springfield, 153

F.Supp.3d at 1047-48), it expressly declined to address the plaintiffs’ motion for a preliminary

injunction, which was not ripe at the time. Free the Nipple—Springfield Residents Promoting

Equality v. City of Springfield, 153 F.Supp.3d at 1047-48, and n. 4. In late 2017, in an unreported

opinion, the Springfield Court granted summary judgment in favor of the municipality, finding

that its ordinance (an ordinance defining indecent exposure as including exposure of the female

breast but not including exposure of the male breast) did not violate the Equal Protection Clause.

Free the Nipple—Springfield Residents Promoting Equality v. City of Springfield, No. 15-3467-



                                                 20
       Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 21 of 29



CV-S-BP 2017 WL 6815041, at p. 3 (W.D. Mo. October 4, 2017). In so ruling, the trial court

rejected the same argument being made by the Plaintiffs herein, holding as follows:

       Differing treatment of men and women may implicate the Equal Protection Clause,
       but “a gender-based classification will be upheld if it bears a fair and substantial
       relationship to legitimate state ends” or if it “bear[s] a substantial relationship to
       important governmental objectives.” Michael M. v. Superior Court of Sonoma
       County, 450 U.S. 464, 468-69 (1981) (quotations omitted); see also United States
       v. Virginia, 518 U.S. 515, 532-34 (1996). “In short, the Equal Protection Clause
       does not mean that the physiological differences between men and women must be
       disregarded” so long as those differences are not “a pretext for invidious
       discrimination,” Michael M., 450 U.S. at 481, or based on notions of women's roles,
       talents or abilities. E.g., Sessions v. Morales-Santana, 137 S. Ct. 1678, 1692
       (2017); Mississippi Univ. v. Hogan, 458 U.S. 718, 724-26 (1982). However,
       classifications predicated on anatomical and biological differences between men
       and women are generally upheld. See, e.g., Michael M., 450 U.S. at 470-71.

       The City has a legitimate interest in promoting decency and protecting morals
       by prohibiting public nudity, and this interest constitutes an important
       governmental objective. “Public indecency, including nudity, was a crime at
       common law, and public indecency statutes are clearly within the police power of
       state and local governments.” SOB, Inc. v. County of Benton, 317 F.3d 856, 860
       (8th Cir. 2003); see also Barnes v. Glen Theatre, Inc., 501 U.S. 560, 567-70 (1991)
       (plurality opinion); Ways v. City of Lincoln, 331 F.3d 596, 600 (8th Cir. 2003).
       Plaintiffs do not dispute this point, but argue that the City's differing treatment of
       men and women preserves gender stereotypes and constitutes the sexualization of
       women, so the Equal Protection Clause requires the City to allow men and women
       to display the very same parts of their bodies.

       However, the Equal Protection Clause has never been interpreted so strictly.
       In fact, the Eighth Circuit previously rejected the rigid application of the Equal
       Protection Clause that Plaintiffs advocate when it decided Ways v. City of
       Lincoln. In Ways, the Eighth Circuit addressed a section of the Lincoln Municipal
       Code that prohibited women (but not men) from showing their “breast(s) with less
       than a fully opaque covering on any part of the areola and nipple.” The prohibition
       was challenged on a variety of grounds, including as a violation of the Equal
       Protection Clause. The Eighth Circuit first observed that the ordinance “arguably”
       did not implicate Equal Protection concerns because the ordinance “was based on
       a real physical difference between men and women's breasts, thus men and women
       were not similarly situated for equal protection purposes.” Id. at 600 n.3. Next, the
       Court concluded that the ordinance was constitutional even if it drew gender-based
       distinctions, because it “serve[d] ‘important governmental objectives’ and ... is
       ‘substantially related to the achievement of those objectives.’ ” Id. at 600
       (quoting United States v. Virginia, 518 U.S. 515, 532-34 (1996)). The Court of
       Appeals held that this higher standard of scrutiny was satisfied because “the city's

                                                21
       Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 22 of 29



       interests in preventing the secondary adverse effects of public nudity and protecting
       the order, morality, health, safety, and well-being of the populace are important”
       and “[t]he ordinance is substantially related to those objectives, and thus the higher
       standard is satisfied.”

Free the Nipple - Springfield Residents Promoting Equal. v. City of Springfield, Missouri, No.

15-3467-CV-S-BP, 2017 WL 6815041, at *2 (W.D. Mo. Oct. 4, 2017).

       The Springfield case was appealed to the Eight Circuit Court of Appeals, which earlier

this year affirmed the trial court’s ruling in Free the Nipple - Springfield Residents Promoting

Equal. v. City of Springfield, Missouri, 923 F.3d 508 (8th Cir. 2019). Recognizing that the great

majority of Courts considering the matter have upheld the constitutionality of similar ordinances,

and “following” its earlier decision in Ways v. City of Lincoln, 331 F.3d 596 (8th Cir. 2003), the

Eight Circuit held in pertinent part: “Springfield's ordinance is substantially related to its

important governmental interests in promoting public decency and proscribing public nudity to

protect morals, public order, health, and safety.” Springfield Residents Promoting Equal. v. City

of Springfield, Missouri, 923 F.3d at 512.

The Duvallon Case Relied Upon by Plaintiffs

       Plaintiffs have also relied in this case on Duvallon v. D.C., 515 A.2d 724, 728 (D.C.

1986), representing in their preliminary injunction papers that the Duvallon Court held that “an

adult female baring her breasts in public does not constitute the crime of indecent exposure.”

Brief in Support of Motion for Preliminary Injunction (ECF Doc. No. 22), at p. 18. This is not an

accurate statement of the holding in the Duvallon case; which is inapposite here and provides no

support for Plaintiffs’ position. In Duvallon, the Court engaged in statutory interpretation in

evaluating whether conduct at issue came within the scope and terms of the subject indecent

exposure statute. The Court held in that case: “Our statute refers to the ‘. . . indecent exposure

of his or her person . . .’ (emphasis added). It is the indecent exposure of the comparable portions

                                                  22
       Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 23 of 29



of the male and female anatomy that constitutes the crime. In other words, the indecent exposure

of human genitalia is the offense. Since Ms. Duvallon did not expose her genitals, she did not

violate § 22–1112(a).” Duvallon v. D.C., 515 A.2d at 728. The term “person” was not defined in

the subject statute, so the Court analyzed aspects of the common law to arrive at a definition of

“person” as including genitalia only (male and female) (and excluding the buttocks and the

breast). Under that definition of “person” the Court held that there had been no violation of the

subject statute, based on what body parts had been exposed. The issue before the Court in this

case – whether an Ordinance expressly prohibiting exposure of the female breast but not

prohibiting the exposure of the male breast is constitutional under federal and State equal

protection clauses – plainly was not before the Duvallon Court and was not considered or

decided by the Duvallon Court.5

II.     THERE ARE NO MATERIAL FACTS IN DISPUTE, AND OCEAN CITY IS
        ENTITLED TO JUDGMENT AS A MATTER OF LAW AS TO THE
        CONSTITUTIONALITY OF THE ORDINANCE.

        The undisputed facts as described above make clear that the subject Ordinance promotes

and protects the prevailing sensibilities of Ocean City visitors and residents vis-à-vis public

exposure of the female breast, as gauged thoughtfully and in good faith by Ocean City’s duly

elected officials/leaders.




5
        Similarly, People v. Santorelli, 80 N.Y.2d 875 (1992), also relied upon by Plaintiffs, does
not provide any support for Plaintiffs’ stance. Although the defendants in that case, having been
arrested for exposure of their breasts under an indecent exposure statute, apparently raised an
equal protection argument, the case was not considered or decided on that basis by the majority –
as in Duvallon, the Santorelli Court (the majority), did not address the equal protection
argument, and ruled narrowly that the statute as written did not apply to the conduct that had
been charged under it. People v. Santorelli, 80 N.Y.2d at 877. In the interest of full candor,
Defendant notes that, in a concurring opinion in Santorelli, Judge Titone did analyze the equal
protection issue, advancing sentiments along the lines of Plaintiffs’ arguments here.
                                                 23
        Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 24 of 29



        Legally speaking, Plaintiffs continue to rely on the razor thin reed that the Fort Collins

case constitutes – a case in which both the trial court and the appellate court admittedly deviated

from direct and well-settled precedent throughout so many jurisdictions and struck out in a novel

and previously uncharted direction.

        The Fort Collins case is not only in stark contrast to myriad prior judicial decisions

throughout the Circuits, including the Fourth Circuit, but it is in stark contrast to the more recent

decision of the Eight Circuit Court of Appeals in the Springfield case, upholding and affirming

the trial court in Missouri and its decision as a matter of law to grant summary judgment to the

municipality, and uphold its ordinance (defining indecent exposure as including exposure of the

female breast but not including exposure of the male breast) as constitutional and consistent with

the Equal Protection Clause.

        Factually speaking, as this Court found in denying the preliminary injunction, “[a]lthough

Plaintiffs believe public sensibilities have changed to the point of ready acceptance by the pubic

of bare-chested females in public . . . they fail to counter the quite convincing evidence presented

by Ocean City to the contrary.” Memorandum and Order, ECF Doc. No. 46, at p. 11. Plaintiffs

have relied in this case on nothing more than various (hearsay) articles, commentaries, and

purported studies, theorizing broadly and esoterically about moral judgments and perceptions,

the anatomy and physiology of the human breast, sexual objectification, breast feeding, female

and male body image, and psychology. While these materials may well delve into important

matters of societal concern, they do not constitute or provide a valid factual or evidentiary basis

for Plaintiffs’ claims.

        Plaintiffs have argued in conclusory fashion that the Ordinance “does not seek to achieve

an important governmental interest,” but instead “is an unlawful attempt to codify longstanding



                                                 24
       Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 25 of 29



sexist ideology.” Brief in Support of Motion for Protective Order, ECF Doc. No. 22, at p. 21.

Their support for this assertion, again, is a single case arising in Colorado (the Fort Collins case,

which strikes out in a completely novel direction and deviates from precedent on the subject) and

the self-serving (hearsay) published material referenced in their Complaint, which is not proper,

reliable or credible evidence supporting their claims.

       The Plaintiffs’ argument, in essence, is that any differing treatment of men and women

preserves gender stereotypes and constitutes the sexualization of women, consequently, an

ordinance that defines nudity to include exposure of the female breast but to not include

exposure of the male breast is impermissible and in contravention of the Equal Protection

Clause, as an absolute matter. But as the trial court in the Springfield case correctly observed,

“the Equal Protection Clause has never been interpreted so strictly.” Free the Nipple -

Springfield Residents Promoting Equal. v. City of Springfield, Missouri, No. 15-3467-CV-S-BP,

2017 WL 6815041, at *2 (W.D. Mo. Oct. 4, 2017), affirmed 923 F.3d 508 (8th Cir. 2019).

       The Plaintiffs have taken an activist stance in this case and are advocating for a dramatic

and fundamental change to existing law and jurisprudence (which would deviate from Fourth

Circuit precedent and the officially-stated view of the Maryland Attorney General). They seek to

disrupt the character and moral balance of a historically family-oriented tourist destination,

visited and enjoyed by so many people whose expectations and sensibilities do not contemplate

and will not tolerate female exposure of the breast in such a densely-populated and family-

oriented setting as Ocean City and its beaches. They seek to do so based on nothing more than

“cherry-picked” and self-serving (hearsay) published materials discussing a range of loosely

related societal topics, and a single case out of Colorado that has no binding effect here.




                                                 25
       Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 26 of 29



III.   THE PURPORTED OPINIONS OF DR. DEBBY HERBENICK ARE
       UNRELIABLE, DO NOT WITHSTAND SCRUTINY, LACK PROPER
       FOUNDATION, AND ARE INADMISSIBLE UNDER RULE 702; AND,
       THEREFORE, DO NOT PROVIDE ANY VALID SUPPORT FOR PLAINTIFFS’
       CLAIMS OR BASIS FOR OPPOSING SUMMARY JUDGMENT IN FAVOR OF
       DEFENDANT.

       As this Honorable Court found after the preliminary injunction hearing, and based

on Dr. Debby Herbenick’s sworn testimony at that hearing, as of December 2018, she

had not “performed any studies regarding the specific sensibilities of Ocean City

residents or visitors,” did not base her opinions on any Ocean City-specific demographic

data, and relied instead on her vaguely articulated view/opinion of the sensibilities of

Americans generally, some unspecified studies regarding the female breast and/or nudity

and/or sexuality, and her review of photographs depicting Ocean City beach scenes,

obtained through Google searches.

       In her September 9, 2019 deposition, Dr. Herbenick admitted that, since the

December 2018 preliminary injunction hearing: 1) she has not conducted any survey or

study in regard to public sensibilities in either Maryland or Ocean City, on the subject of

female toplessness or bare-chestedness; 2) she has not engaged in any interaction or

discussion or interview with or of any of the Plaintiffs; 3) she has not interviewed anyone

who visits or resides in Ocean City regarding public female toplessness or barechested-

ness; and 4) she has not supplemented her written report in any way. Dr. Herbenick

testified and stated further in deposition that: 1) she has no knowledge of who visits or

resides in Ocean City; 2) she did not review any new or different studies than what she

had reviewed before testifying at the preliminary injunction hearing; 3) although she

reviewed superficially some demographic data about Ocean City, she proffered no

specific way that such data might support her opinions; 4) there are differing views and

                                                 26
       Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 27 of 29



sensibilities in society generally, including based on geography, about public female

toplessness; and 5) as far as she is aware, there is no available data or study – either on a

national level or a Maryland-specific level – on societal views toward public female

toplessness. See Exhibit H, Herbenick Dep. Tr., at pp. 48-58, 67-71, 77-78.

       In Montgomery v. CSX Transport, 2016 U.S. Dist. LEXIS 131970 (D. Md. 2016),

at pp. *3-4, this Court discussed at some length the standard for reviewing the admissibility

and reliability of proffered expert opinions:

       Under Federal Rule of Evidence 702, expert testimony is admissible if it will assist
       the trier of fact, and: (1) is "based on sufficient facts or data;" (2) is "the product of
       reliable principles and methods;" and (3) the principles and methods have been
       applied "reliably . . . to the facts of the case." Fed. R. Evid. 702. The expert
       testimony also must rest on a reliable foundation and must be relevant. Daubert v.
       Merrell Dow Pharms., 509 U.S. 579, 597, 113 S. Ct. 2786, 125 L. Ed. 2d 469
       (1993); see also Kumho Tire Co. v. Carmichael, 526 U.S. 137, 119 S. Ct. 1167, 143
       L. Ed. 2d 238 (1999) (extending Daubert to "the testimony of . . . other experts who
       are not scientists"). . . Several factors may be relevant to the Court's determination
       of reliability, including: (1) whether the expert's theory or technique has been
       tested, (2) whether it has been subjected to peer review and publication, (3)
       the known or potential rate of error, and (4) whether the theory or technique is
       generally accepted within a relevant scientific community. Cooper v. Smith &
       Nephew, Inc., 259 F.3d 194, 199 (4th Cir. 2001). These factors, however, are
       "neither definitive nor exhaustive, and some may be more pertinent than others
       depending on the nature of the issue, the expert's particular expertise and the subject
       of his testimony." Newman v. Motorola, Inc., 218 F. Supp. 2d 769, 773 (D. Md.
       2002). The expert testimony need not be "irrefutable or certainly correct." United
       States v. Moreland, 437 F.3d 424, 431 (4th Cir. 2006). Because "expert testimony
       is subject to testing by vigorous cross-examination, presentation of contrary
       evidence, and careful instruction on the burden of proof," the court's task is not to
       decide the correctness of the opinion. Id. (citation and internal quotation marks
       omitted). However, a conclusory finding that is based upon subjective belief,
       rather than any valid scientific method or experience, is not reliable, and is thus
       inadmissible. Cooper, 259 F.3d at 200.

       The Court's inquiry into the reliability of an expert's testimony is "flexible," and
       focuses on "the principles and methodology employed by the expert." Daubert, 509
       U.S. at 594-95. In determining whether proffered testimony is sufficiently reliable,
       "the court has broad latitude to consider whatever factors bearing on validity the
       court finds to be useful; the particular factors will depend on the unique
       circumstances of the expert testimony involved." Id. An expert's "conclusions
       regarding causation must have a basis in established fact and cannot be premised
                                                  27
       Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 28 of 29



       on mere suppositions." McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 801 (6th
       Cir. 2000). If an expert's testimony is based on assumed facts, those facts "must
       find some support . . . in the record." Id. The Court must exclude expert testimony
       if it is so fundamentally unreliable that it can offer no assistance to the jury." Goyal
       v. Thermage, Inc., 2011 U.S. Dist. LEXIS 16666, 2011 WL 691185, at *3 n.8 (D.
       Md. Feb. 18, 2011) (quoting Meterlogic, Inc. v. KLT, Inc., 368 F.3d 1017, 1019
       (8th Cir. 2004)).
       As this Court has already held, Dr. Herbenick’s opinions are not reliable,

persuasive, or relevant “to the issue at hand” in this case. See Memorandum and Order,

ECF Doc. No. 46, at p. 10.

       Indeed, applying the tests as articulated by this Court in CSX Transport (and cases

cited therein), Dr. Herbenick offers no reliable or credible expert opinions that could

properly assist a factfinder – she has conducted no study, survey, or analysis of any kind

on the subject of sensibilities toward public nudity in Ocean City (or anywhere else); she

has conducted no interview of any Ocean City resident(s) or visitor(s) or official(s) on the

subject; she has done virtually nothing, at all, to reach any finding or conclusion as to the

sensibilities of Ocean City visitors and/or residents on the matter at hand; she has

admitted the absence of any data or studies developed by anyone else directly related to

the relevant question; she has admitted variations in sensibilities as to public nudity

among people in different geographic locations, i.e., that the sensibilities of Ocean City

visitors and residents may differ from the sensibilities of persons living in or visiting

other locations or States or cities; and she advances no direct or collateral challenge of

any kind to the Ocean City Mayor and Council’s determination of public sensibilities in

Ocean City, as reflected in the ordinance and as articulated by Defendant’s witnesses in

sworn testimony. Dr. Herbenick’s proffered “opinions” are not admissible under Rule

702, are not credible or reliable, are not relevant or probative, and should not bear in any

way on Defendant’s summary judgment motion or the case generally.

                                                  28
       Case 1:18-cv-00145-JKB Document 60-1 Filed 12/20/19 Page 29 of 29



                                         CONCLUSION

       WHEREFORE, Defendant respectfully requests that this Honorable Court grant summary

judgment in Defendant’s favor and against Plaintiff, as to all of Plaintiffs’ claims.

                                              Respectfully submitted,


                                              By:     _______/s/ Bruce F. Bright__________
                                                      Bruce F. Bright (Bar No. 27236)
                                                      Ayres, Jenkins, Gordy & Almand, P.A.
                                                      6200 Coastal Highway, Suite 200
                                                      Ocean City, Maryland 21842
                                                      Tel: 410-723-1400
                                                      Fax: 410-723-1861
                                                      E-mail: bbright@ajgalaw.com
                                                      Attorneys for Defendant Town of Ocean City

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on this 20th day of December, 2019, a copy of the foregoing

Defendant Town of Ocean City, Maryland’s Memorandum in Support of Motion for Summary

Judgment (with Exhibits A-H) was filed electronically through the Court’s Electronic Case

Management and Filing System. All parties to this case are able to access the filing through this

system.



                                                      ______/s/ Bruce F. Bright_____________
                                                      Bruce F. Bright




                                                 29
